By a written instrument dated March 1, 1933, petitioner, for a consideration, agreed that he *Page 200 
waived the salary of deputy chief of the fire department of the city of New York during the emergency declared to exist by chapter 637 of the Laws of 1932, and that he accepted pay at the lower rate of a battalion chief's salary, "said rate of pay to continue during the period of the emergency or unless and until
the Board of Estimate and Apportionment shall provide otherwise." It was not until October 30, 1933, that the Board of Estimate and Apportionment provided otherwise, but, in this proceeding, petitioner has recovered the difference between the salaries of the two ranks from March 1, 1933, to October 31, 1933. We think that this result is contrary to the terms and intent of the waiver which was executed by petitioner as an inducement to his appointment to the rank of deputy chief.
The orders should be reversed, with costs in all courts, and the motion denied.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur; FINCH, J., not sitting.
Orders reversed, etc.